Order entered March 18, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00877-CR

                             MICHAEL GLEN GARZA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 31429

                                             ORDER
       The reporter’s record, requested on August 15, 2018, was initially due November 20,

2018. After we granted three requests for extensions of time, the record was due February 21,

2019. In our order granting court reporter Julie Vrooman’s third request for an extension, we

cautioned her that the failure to file the record by February 21, 2019 would result in the Court

taking whatever remedies it has available to ensure that this appeal proceeds in a more timely

fashion, which might include ordering that she not sit until the complete reporter’s record is

filed. To date, the reporter’s record has not been filed.

       We ORDER that court reporter Julie Vrooman NOT SIT as a court reporter until she has

filed the complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vroom, official court reporter, 354th

Judicial District Court; to the Hunt County Auditor’s Office; and to counsel for all parties.




                                                      /s/    LANA MYERS
                                                             JUSTICE